Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 1 of 55




         EXHIBIT H
     Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 2 of 55




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

KAREN MINIEX,                                  §
Plaintiff,                                     §
                                               §
                                               §
v.                                             §    CIVIL ACTION NO. 4:17-CV-00624
                                               §
                                               §
HOUSTON HOUSING AUTHORITY,                     §
Defendant.                                     §

               PLAINTIFF KAREN MINIEX’S MOTIONS IN LIMINE

        Plaintiff Karen Miniex (“Miniex”) respectfully moves for an in limine order excluding

from the trial of this matter any evidence, testimony, or argument regarding the following

inadmissible evidence:

     1. Evidence or reference to any settlement demand letters sent or any settlement offers
        made to Ms. Miniex. Such evidence is irrelevant, highly prejudicial, and will only
        mislead the jurors as to the material issues in the case.

        Evidence of settlement offers and “conduct or a statement made during compromise

negotiations” are inadmissible when offered “either to prove or disprove the validity or amount

of a disputed claim or to impeach by a prior inconsistent statement or a contradiction.” FED. R.

EVID. 408. Rule 408 excludes such evidence for two main reasons. “First, the relevancy of

settlement communications is thought to be suspect because they may have been an attempt to

purchase peace rather than an admission of liability. Second, and perhaps ‘most importantly,’ the

rule’s exclusion of settlement evidence furthers public policy by promoting the voluntary

settlement of disputes, which would be discouraged if evidence of compromise were later used in

court.” Lyondell Chem. Co. v. Occidental Chem. Corp., 608 F.3d 284, 294–95 (5th Cir. 2010).

Furthermore, “[l]itigation need not have commenced for Rule 408 to apply.” Id. at 295. The Fifth




                                               1
   Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 3 of 55




Circuit construes the term “claim” broadly to include evidence of the offering of settlement

arising out of a shared factual nexus that bears on present issues of liability between the same

parties. Id. at 299. Furthermore, the admission of evidence regarding settlement discussions

could constitute reversible error. See Lyondell Chem. Co., 608 F.3d at 295 (“An error in the

admission of evidence is reversible when it affects a party's substantial rights—that is, when it

constitutes harmful error.”).

       Even if offers of settlement were admissible under Rule 408, the relevance of such

evidence would be substantially outweighed by the jury confusion and prejudice that its

introduction would inevitably create, to the detriment of Miniex. See FED. R. EVID. 403. It is

unclear, what, if any, probative value is served by introducing a settlement offer that does not

bear on any of the disputed issues in this case; nor does it have any probative value on the claim

or defenses in this case. It is clear, however, that such evidence is meant to confuse the jury and

prejudice them against Plaintiff, by raising issues that are no longer relevant in this case. Such

evidence is also properly excluded under Rule 403.

       2. Evidence or reference to HHA’s claim that Ms. Miniex failed to mitigate her
          damages.

       HHA’s affirmative defense that Plaintiff failed to mitigate damages requires HHA to

show that (1) substantially equivalent work was available and (2) the plaintiff did not exercise

reasonable diligence to obtain it. Buckingham v. Booz Allen Hamilton, Inc., 64 F. Supp. 3d 981,

984-85 (S.D. Tex. 2014) (granting plaintiff’s summary judgment where Defendant failed to meet

burden on both elements of defense). “Substantially equivalent employment” means

“employment which affords virtually identical promotional opportunities, compensation, job

responsibilities, working conditions, and status as the position from which the Title VII claimant

has been discriminatorily terminated.” Sellers v. Delgado College, 902 F.2d 1189, 1193 (5th Cir.



                                                2
   Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 4 of 55




1990). Under this requirement, Ms. Miniex has no obligation “to accept employment that is not

substantially equivalent to her prior employment in order to minimize damages.” Vaughn v.

Sabine County, 104 F. App’x 980, 984 (5th Cir. 2004). Ms. Miniex’s duty does not require her to

“go into another line of work, accept a demotion, or take a demeaning position.” Ford Motor Co.

v. EEOC, 458 U.S. 219, 231 (1982). HHA has no evidence of either of the two prongs.

       Defendant failed to produce evidence of the lack of mitigation, necessitating exclusion of

this defense from trial. Storr v. Alcorn State University, No. 3:15-CV-618-DPJ-FKB, 2017 WL

3471191, at *4-5 (S.D. Miss. Aug. 11, 2017) (granting plaintiff’s motion in limine regarding

mitigation where defendant failed to produce evidence). Plaintiff has ample evidence of her

efforts to mitigate damages, including more than 100 job applications since her termination. She

applied for numerous positions, including positions with private firms and in-house counsel

positions for corporations, non-profit organizations, and government entities. She has applied for

positions at all levels, including Executive Director, Head of Legal Department, General

Counsel, Of Counsel, Litigation Associate, and even jobs that would be considered a “demotion”

or “demeaning position.”       See Ford, 458 U.S. at 231. Unable to find full-time, salaried

employment, Ms. Miniex has accepted several contract positions doing hourly document review

to try to provide for her family.

       In addition, the only evidence Defendant attempted to offer regarding failure to mitigate

should be excluded. Defendant’s expert, Dwight D. Steward, offers only conclusory statements

regarding Plaintiff’s failure to mitigate damages. He fails to offer a single substantially

equivalent position available for which Plaintiff did not apply. Instead, Mr. Steward lists jobs

that do not even require a J.D. from an accredited law school. Exhibit 1 at 10, ¶23. Mr. Steward

further fails to offer even a number on Plaintiff’s purported lack of mitigation.




                                                 3
   Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 5 of 55




       The purported lack of mitigation is unsupported by any facts and will result in unfair

prejudice towards Ms. Miniex, confusion to the jurors, and a waste of time in a fair adjudication

of the issues in the case. FED. R. EVID. 403. If Defendant is allowed to present evidence

regarding her failure to mitigate damages through the guise of expert opinion, the jury may be

confused and disregard the evidence Plaintiff has offered on this issue.

       3. Evidence or reference to any purported required filing by Plaintiff Karen
          Miniex of a qui tam action.

       HHA argues an employee charged with investigating potential fraud cannot bring a

retaliation action unless she made clear her intentions to bring or assist in bringing an “FCA

lawsuit.”   Any questions, references, or evidence about this argument would be irrelevant

because (1) any potential FCA action is not required by the FCA’s retaliation provision, and

(2) Plaintiff Karen Miniex does not allege that she took an action specifically in furtherance of an

FCA suit. Such a reference would also be prejudicial.

       The statute defines protected activity as “lawful acts done by the employee. . .in

furtherance of an action under this section or other efforts to stop 1 or more violations of this

subchapter.”   31 U.S.C. § 3730(h).      Prior to 2009, the statute only protected actions “in

furtherance of an action under this section,” but Congress amended the statute in 2009 to provide

protection for those that otherwise make efforts to stop fraud. Thomas v. ITT Educ. Servs., Inc.,

517 F. App’x 259, 262 (5th Cir. 2013). Under both versions of the statute, the law does not

require a plaintiff to file a qui tam suit, intend to file a qui tam suit, or even assist with others

filing a qui tam suit. See United States ex rel. George v. Boston Sci. Corp., 864 F. Supp. 2d 597,

607–08 (S.D. Tex. 2012). Indeed, as courts in the Fifth Circuit have recognized, “[t]o require an

express or even an implied threat of a qui tam action would impose an unrealistic requirement on

employees—insisting that employees inform their employers of their intention to sue them on



                                                 4
   Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 6 of 55




behalf of a ‘defrauded government’ would eviscerate the FCA’s incentives to investigate

fraudulent activities.” Id. at 608 (quoting United States ex rel. Smith v. Yale Univ., 415 F. Supp.

2d 58, 105 (D. Conn. 2006)). Even assuming arguendo that FCA retaliation prior to 2009 had to

be connected to the possibility of an FCA action, the “purpose of the [2009] amendment is to

untether these newly protected efforts from the need to show that an FCA action is in the offing.”

United States ex rel. Grant v. United Airlines, Inc., 912 F.3d 190, 201 (4th Cir. 2018).

       Furthermore, Plaintiff Karen Miniex does not allege that she took a protected activity by

filing an FCA action, thinking about filing an FCA action, or assisting anyone else with an FCA

action. Rather, Plaintiff Karen Miniex alleges three distinct protected activities: reporting fraud

to HHA’s Board of Commissioners, reporting fraud to the Federal Bureau of Investigation, and

reporting fraud to the U.S. Department of Housing and Urban Development Office of Inspector

General. Each of these actions qualifies as an effort to stop fraud without any reference to a qui

tam action.

       When the statute does not require a plaintiff to show that an FCA action might occur and

the plaintiff in fact does not allege that an FCA action might occur, it would be wholly irrelevant

to make any such references during trial. It would also be prejudicial, and any unforeseen

probative value would be outweighed by unfair prejudice, confusion to the jury, and a waste of

time in violation of Federal Rule of Evidence 403. In particular, any reference to any potential

qui tam action would confuse the jury and unfairly heighten the actual requirements of 31 U.S.C.

§ 3730(h), by suggesting that Plaintiff Karen Miniex would be required to do more than the

statute requires.   The Court already found that Plaintiff Karen Miniex “met her summary

judgment burden” for her retaliation claim even without reference to a qui tam action. Dkt. 182

at 11. Any reference to a potential qui tam action would thus be improper.




                                                 5
   Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 7 of 55




       4. Evidence of, or reference to, any prior claims in this suit that were dismissed on
          summary judgment or are not currently pending, including but not limited to
          Ms. Miniex’s Family and Medical Leave Act (“FMLA”) claim and due process
          claim.

       The dismissed claims are not relevant to the only remaining claim and defense regarding

FCA retaliation. Furthermore, the probative value of such evidence is substantially outweighed

by the risk of unfair prejudice, confusing the issues, and misleading the jury. See Wright’s Well

Control Servs., LLC v. Oceaneering Int’l, Inc., No. 15-1720, 2018 WL 3439660, at *2–3 (E.D.

La. May 3, 2018) (“The Court finds that the probative value of the dismissal of [plaintiff’s]

claims against [defendant] is substantially outweighed by the risk [sic] unfair prejudice,

confusing the issues, and misleading the jury.”). Therefore, such evidence should be excluded

and should not at any time be presented or alluded to in the presence of prospective jurors or the

jurors ultimately selected to hear this case.



                                                    Respectfully Submitted,

                                                    /s/ Victoria R. Mery
                                                    Zenobia Harris Bivens
                                                    State Bar No. 24065378
                                                    Joel M. Androphy
                                                    State Bar No. 01254700
                                                    Victoria Mery
                                                    State Bar No. 24094845
                                                    Michael Hurta
                                                    State Bar No. 24097860
                                                    Berg & Androphy
                                                    3740 Travis Street
                                                    Houston, Texas 77002
                                                    Telephone (713) 529-5622
                                                    Facsimile (713) 529-3785
                                                    Email: zbivens@bafirm.com
                                                    Email: jandrophy@bafirm.com
                                                    Email: vmery@bafirm.com
                                                    Email: mhurta@bafirm.com




                                                6
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 8 of 55




                                       Attorneys for Plaintiff Karen Miniex




                                   7
   Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 9 of 55




                                  CERTIFICATE OF SERVICE

       This is to certify that on this date the foregoing was electronically filed with the Clerk of
the Court using the CM/ECF System.

       Dated this 26th day of February, 2019.


                                                             /s/ Victoria R. Mery
                                                             Victoria R. Mery




                                                 8
     Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 10 of 55




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

KAREN MINIEX,                                 §
Plaintiff,                                    §
                                              §
                                              §
v.                                            §   CIVIL ACTION NO. 4:17-CV-00624
                                              §
                                              §
HOUSTON HOUSING AUTHORITY,                    §
Defendant.                                    §

                    ORDER ON PLAINTIFF’S MOTIONS IN LIMINE

        Pending before the Court is Plaintiff’s Motions in Limine. The Court has reviewed the

motions and related papers, and ORDERS as follows:

Motion in Limine No. 1:

GRANTED _________           DENIED __________
GRANTED AS MODIFIED_______________________________________________

Motion in Limine No. 2

GRANTED _________           DENIED __________
GRANTED AS MODIFIED_______________________________________________

Motion in Limine No. 3

GRANTED _________           DENIED __________
GRANTED AS MODIFIED_______________________________________________

Motion in Limine No. 4

GRANTED _________           DENIED __________
GRANTED AS MODIFIED_______________________________________________




                                              1
  Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 11 of 55




SIGNED this ____ day of _________, 2019.       ___________________________
                                               The Honorable Nancy F. Atlas
                                               United States District Judge




                                           2
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 12 of 55




           EXHIBIT 1
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 13 of 55




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

KAREN MINIEX,                          §
Plaintiff                              §
                                       §
                                       §
v.                                     §     CIVIL ACTION NO. 4:17-CV-00624
                                       §
                                       §
HOUSTON HOUSING AUTHORITY,             §
Defendant.                             §     JURY TRIAL DEMANDED




                            EXPERT REPORT

                        Dwight D. Steward, Ph.D.
                                 Economist

                               April 13, 2018




                           3636 Executive Center Dr.
                          Colorado Building, Ste. G50
                             Austin, Texas 78731

                            Phone: (512) 476-3711
                          dsteward@employstats.com


                                                                          1
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 14 of 55




Introduction


               1.     My name is Dwight Steward and I am an economist. I have

been retained by Olsen & Olsen LLP to perform an economic and labor market

analysis in this lawsuit.

               2.     As    an   economist   and   statistician,   I   have   provided

consultation, expert reports, deposition testimony, and trial testimony on

economic issues including back pay, front pay, and labor market availability. I

write regularly on topics related to these issues and frequently speak to

professional groups on these topics. In addition to serving as a consultant and

expert witness, I have also held teaching positions in the Economics Department

and in The Red McCombs School of Business at the University of Texas at

Austin, The College of Business Administration at Sam Houston State University,

and at The University of Iowa. My full curriculum vitae is attached to this report.

               3.     It is my understanding that in this lawsuit Ms. Karen Miniex

alleges that her employment was wrongfully terminated by the Houston Housing

Authority (“HHA”).     I also understand that Ms. Miniex alleges that she has

incurred past and future lost wages and benefits as a result of the alleged

wrongful employment termination. The plaintiff’s expert report produced by Mr.

Haran Levy and Mr. Jeremy Robin of BDO USA, LLP, opines that Ms. Miniex has

incurred a loss of $1,691,748 in total back and front pay loss.




                                                                                      2
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 15 of 55




             4.     In brief, it is my opinion that Mr. Levy and Mr. Robin’s

economic analysis is flawed and significantly overstates any alleged back and

front pay losses in this case. If Ms. Miniex has incurred any economic loss, it is

nowhere near the level opined by Mr. Levy and Mr. Robin. As will be discussed,

Mr. Levy and Mr. Robin’s analysis does not accurately reflect Ms. Miniex's

replacement employment opportunities, Ms. Miniex's post-HHA job search

activities, or her post-HHA replacement earnings. There was, and is, strong

employer demand for individuals with Ms. Miniex's knowledge, skills, abilities,

and extensive experience. In contrast to Mr. Levy and Mr. Robin’s analysis, Ms.

Miniex can be expected to obtain comparable replacement employment within a

reasonable period of time.

             5.     My opinions are discussed in detail in the following sections

of this report. I respectfully reserve the right to supplement and/or modify this

report. The documents that I have reviewed in this case are discussed in the text

of this report and shown in the attached Exhibits.


Ms. Miniex's employment history


             6.     Ms. Miniex was hired by HHA as Vice President and General

Counsel on March 12, 2012 (See no. 1 & 12 in Exhibit B).            Ms. Miniex’s

employment was terminated on December 12, 2016.            In her employment, I

understand that among her roles she advised the President and CEO, the board,

and the executives of each department (See no. 1 in Exhibit B). As General



                                                                                3
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 16 of 55




Counsel, Ms. Miniex was responsible for activities associated with the day-to-day

operations of the HHA’s legal department(See no. 22 in Exhibit B). I understand

that Ms. Miniex’s HHA compensation consisted of earnings from a salary and

contributions to a pension. Ms. Miniex's tax returns show she earned $159,991

at HHA in 2015, her last full year of employment (See no. 3 in Exhibit B).

             7.     Prior to working for HHA from 2012 to 2016, Ms. Miniex was

the Owner and Principal of The Miniex Law Firm, PLLC from 2009 to 2012. Ms.

Miniex also was a Founding Partner for The Miniex Rogers Law Group, PLLC

from 2007 to September 2009 (See no. 5 in Exhibit A). According to a HHA

press release for the hire of Ms. Miniex, she graduated law school from the

University of Michigan Law School and had been licensed to practice in all Texas

and Georgia courts at the time of her hire (See no. 22 in Exhibit B). From 2003

to February 2007, Ms. Miniex worked as a Staff Attorney for Atlanta Legal Aid

Society.

             8.     According to Mr. Levy and Mr. Robin’s report, Ms. Miniex

applied for approximately 75 positions following the cessation of her employment

with HHA. The positions she applied for ranged from Head of Legal Department

to contracted data entry work (See no. 19 in Exhibit B). I am currently awaiting

Ms. Miniex’s specific job search related efforts. If Ms. Miniex has applied to 75

positions since her termination to the date of Mr. Levy and Mr. Robin’s report as

reported, Ms. Miniex applied for an approximately 1.19 jobs per week in the time

period of December 12, 2016 to February 28, 2018 (See no. 19 in Exhibit B).



                                                                                4
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 17 of 55




             9.    Ms. Miniex testified that she has not found employment and

has not received any income from work since the cessation of her employment

with HHA on December 12, 2016 (See no. 11 in Exhibit B). Ms. Miniex has

received unemployment benefits (See no. 10 in Exhibit B).


Mr. Levy and Mr. Robin's economic analysis


             10.   The plaintiff’s experts, Mr. Levy and Mr. Robin, opine that

Ms. Miniex will incur $1,691,748 in back and front pay losses due to her HHA

employment termination. In their analysis, Mr. Levy and Mr. Robin compare what

they assume Ms. Miniex could have been expected to earn at HHA to the

earnings that she can now be expected to earned following her employment

termination and into the future.   Mr. Levy and Mr. Robin base Ms. Miniex's

expected HHA earnings on her earnings in 2015, her last complete calendar year

of full-time employment, and assume Ms. Miniex would earn $160,000 in each

year she remains employed by HHA. Mr. Levy and Mr. Robin assume that Ms.

Miniex's HHA employment would have continued for a little over 10 years had her

employment not been terminated.

             11.   In their analysis, Mr. Levy and Mr. Robin make multiple

assumptions regarding Ms. Miniex's allegedly impaired earnings potential. Mr.

Levy and Mr. Robin assume that Ms. Miniex will not be able to find comparable

replacement employment as an attorney for 10 years following her termination.




                                                                             5
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 18 of 55




Mr. Levy and Mr. Robin assume that Ms. Miniex is not capable of earning any

income from any type of job position for the 10 years following her termination.

                12.   Mr. Levy and Mr. Robin contend that the alleged negative

association with a Google search has affected Ms. Miniex’s ability to obtain

replacement employment and hindered her ability to mitigate her losses. An

analysis of the purported employment impairment is not provided in their

economic report..


Mr. Levy and Mr. Robin's earnings loss analysis is artificially inflated


                13.   If Ms. Miniex has incurred any economic loss, it is nowhere

near the level opined by Mr. Levy and Mr. Robin.         Mr. Levy and Mr. Robin

substantially underestimate Ms. Miniex’s ability to obtain any replacement

employment earnings and as a result significantly overstate the alleged damages

in this case.

                14.   Mr. Levy and Mr. Robin's assumptions regarding Ms.

Miniex's alleged earnings impairment period inflates the alleged economic

damages in this case. As described above, Mr. Levy and Mr. Robin assume that

Ms. Miniex will incur her alleged economic losses over 10 years into the future.

Mr. Levy and Mr. Robin’s assumptions mean that, with complete certainty, Ms.

Miniex would have been employed at HHA for nearly 15 years had her

employment not ended.

                15.   Mr. Levy and Mr. Robin's assumption is speculative and

unsupported by sound economic reasoning and the facts in this case. Their

                                                                                   6
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 19 of 55




conjectures are not consistent with Ms. Miniex’s actual work history. In the nine

years prior to her employment HHA, Ms. Miniex worked in three different firms.

In two of the firms she was a self-employed attorney.           Ms. Miniex’s actual

average historical job tenure with any single employer was approximately 3.2

years. Ms. Miniex’s actual average job tenure experience with one employer

clearly does not support Mr. Levy and Mr. Robin’s HHA job tenure assumption

and front pay assumptions.

                 16.   Additionally, labor market data from the U.S. Bureau of Labor

Statistics (“BLS”) indicates that Mr. Levy and Mr. Robin’s ‘but-for termination’

HHA job tenure is unrealistic. This data shows that attorneys on average do not

remain with one employer for the length of time conjectured by Mr. Levy and Mr.

Robin. BLS labor market data indicates the the typical attorney has an average

job tenure that is nearly one-fifth less than they project in their report (See no. 1

in Exhibit A).

                 17.   Mr. Levy and Mr. Robin further inflate the alleged economic

damages in this case by understating Ms. Miniex’s ability to regain comparable

replacement employment in the future.           Actual labor market data clearly

contradicts Mr. Levy and Mr. Robin’s assumptions.          According to BLS labor

market data, the unemployment rate for attorneys is more than 70% lower than

that of other occupations (See no. 1 in Exhibit A). Statewide and national labor

market data indicates that job growth for attorneys is expected to continue at a

consistent rate (See no. 9 in Exhibit A). In any event, it is unreasonable to



                                                                                   7
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 20 of 55




assume Ms. Miniex would not be able to find replacement employment for 10

years after her employment termination.

             18.    Mr. Levy and Mr. Robin compound these problems by

assuming that Ms. Miniex's alleged employment impairment will continue for 10

years following the cessation of her employment. According to Mr. Levy and Mr.

Robin, Ms. Miniex was questioned about this lawsuit during a few interviews for

employment. Mr. Levy and Mr. Robin do not provide documents to support the

claim that Ms. Miniex did not receive employment after her interviews due to this

lawsuit filed by Ms. Miniex. Mr. Levy and Mr. Robin also do not provide economic

evidence as to why it is reasonable to assume the alleged earnings impairment

will continue for 10 years.    Mr. Levy and Mr. Robin do not provide actual

documented employment opportunities that Ms. Miniex has been prevented from

pursuing. Further, Mr. Levy and Mr. Robin provide no data, economic reasoning,

or case facts to demonstrate how the defendant’s alleged actions have actually

impaired Ms. Miniex's earning potential as an attorney.


Ms. Miniex is capable of obtaining comparable employment


             19.     In brief, Mr. Levy and Mr. Robin's earnings analysis is

flawed and significantly overstates the alleged back and front pay losses in this

case. As will be discussed, if Ms. Miniex were to actively and diligently seek

comparable replacement employment, she could have been, and can still be,




                                                                               8
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 21 of 55




expected to obtain a job position comparable to the one she held at HHA within a

reasonable period of time.

              20.    Specifically, Mr. Levy and Mr. Robin's analysis significantly

understates Ms. Miniex's post-HHA replacement employment potential.             In

contrast to Mr. Levy and Mr. Robin's analysis, Ms. Miniex is in fact highly

employable.    Ms. Miniex has a Juris Doctor (‘J.D.’) degree from the highly

accredited University of Michigan Law School and over 14 years of experience

as an attorney. Ms. Miniex has had consistent and continuous employment and

has been the Founding Partner and Owner and Principal of two firms. Ms.

Miniex stated in her deposition that she has not advertised as a law firm or

requested any type of business as an attorney and she has not attempted to

advertise for work since her employment ended (See no. 11 in Exhibit B).

              21.    Ms. Miniex’s reported job application history indicates that

she has performed a limited job search. Ms. Miniex indicates that she applied for

approximately 75 jobs since her employment ended. Among those 75 jobs, Ms.

Miniex had applied for contract work to perform data entry, which she is highly

overqualified for.   Based on her reported job application history, Ms. Miniex

applied to on average 1.19 jobs per week on average in the period following the

termination of her employment with HHA.         Ms. Miniex’s job search is not

consistent with an individual who is diligently attempting to obtain replacement

employment.




                                                                                9
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 22 of 55




             22.    For instance, typically to receive unemployment benefits,

individuals must apply to a minimum of three (3) jobs per week. Had Ms. Miniex

performed a sufficiently thorough, consistent, and appropriate replacement

employment job search, she could have been expected to obtain a job position

that was comparable to the one she held at HHA within a reasonable period of

time. Labor market data from the BLS indicate that Ms. Miniex could have been

expected to obtain comparable employment within approximately 12 to 39 weeks

of beginning a sufficient job search following her alleged wrongful termination in

2016 (See no. 1 in Exhibit A). Ms. Miniex's strong employment history would

have in all likelihood reduced her job search time.

             23.    Ms. Miniex was, and still is, highly skilled and highly

educated.   Many of the skills Ms. Miniex possesses are transferable to any

number of occupations (See no. 4 in Exhibit A). A casual review of popular

electronic posting boards, such as Indeed, show that positions as a Director of

Lawyer Talent Development; Director of Legal Programs; and Transaction

Manager do not require, but prefer individuals who have obtained a J.D. from an

accredited law school.    Many other job positions related to Finance consider

applicants with a law background a plus (See no. 6 in Exhibit A). Additionally, the

BLS Occupational Outlook Handbook (‘OOH’) outlines numerous occupations

with job duties and requirements similar to that of an attorney. These positions

require similar transferable skills to those possessed by Ms. Miniex.       These

positions also typically require post-graduate degrees, such as a J.D.



                                                                                10
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 23 of 55




              24.    There   is   employer   demand     in   the   Houston, Texas

metropolitan statistical area for individuals with the expertise, work experience,

and job skills possessed by Ms. Miniex. Data tabulations from the BLS indicate

that in the year of Ms. Miniex's termination there were at least 40 job openings for

attorneys in a typical month (See no. 2 & 3 in Exhibit A). Ms. Miniex's extensive

professional experience, expertise, and job history would have given her an

advantage over many job candidates. This number does not represent all of the

job openings available to Ms. Miniex, as her skills are transferable to other

positions, as described above, that were not included in the BLS data for attorney

positions.

              25.    Even a casual review of popular electronic job posting

boards, such as Indeed.com, LinkedIn.com, and the American Bar Association

show that there is employer demand and job openings that Ms. Miniex would be

at least minimally qualified to hold (See no. 5, 6, & 7 in Exhibit A). These job

postings indicate only a portion of the employer demand that exists for Ms.

Miniex's job skills since not all job openings are necessarily reflected. Some job

openings are advertised through job fairs, newspaper want ads, industry

publications, and word of mouth.

              26.    The typical wages and fringe benefits associated with these

job positions is comparable to the compensation that Ms. Miniex earned at HHA.

Labor market information from the BLS and electronic job search boards indicate

that General Counsel attorney positions, such as the one Ms. Miniex held with



                                                                                  11
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 24 of 55




HHA, for individuals with Ms. Miniex's experience, skills, and abilities pay on

average approximately $188,206 to $206,934 per year and provide employer

paid fringe benefits and total compensation similar to her package at HHA (See

no. 8 in Exhibit A).     Ms. Miniex earned $159,991 in her last full year of

employment at HHA (See no. 4 in Exhibit B). Ms. Miniex could be expected to

earn more in private sector employment.


Summary


              27.   In sum, it is my opinion that Mr. Levy and Mr. Robin's

economic analysis is flawed and significantly overstates any alleged back and

front pay losses in this case. If Ms. Miniex has incurred any economic loss at all,

it is nowhere near the level opined by Mr. Levy and Mr. Robin.            As was

discussed, Mr. Levy and Mr. Robin's analysis does not accurately reflect Ms.

Miniex's replacement employment opportunities, Ms. Miniex's post-HHA job

search activities, or her possible post-HHA replacement earnings.         As was

discussed, there was employer demand for attorneys in Houston, Texas at the

time Ms. Miniex’s employment was terminated in December 2016. In contrast to

Mr. Levy and Mr. Robin's flawed analysis, Ms. Miniex can be expected to obtain a

job position comparable to the one she held at HHA. Employer demand remains

high for attorneys with Ms. Miniex’s education, knowledge, skills, abilities, and

experience.




                                                                                12
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 25 of 55




Executed on April 13, 2018.




                                                Dwight D. Steward




                                                                      13
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 26 of 55




Exhibit A: Treatises and Other Information Relied Upon
Num.   Description

1.     U.S. Bureau of Labor Statistics, Current Population Survey
       http://www.bls.gov/cps/
2.     U.S. Bureau of Labor Statistics, Occupational Employment Statistics
       http://www.bls.gov/oes/
3.     U.S. Bureau of Labor Statistics, Job Openings and Labor Turnover Survey
       http://www.bls.gov/jlt/
4.     U.S. Bureau of Labor Statistics, Occupational Outlook Handbook
       http://www.bls.gov/ooh/
5.     LinkedIn
       https://www.linkedin.com/
6.     Indeed Job Search
       http://www.indeed.com/
7.     American Bar Association
       https://www.americanbar.org/aba.html
8.     Salary.com
       https://www.salary.com/
9.     U.S. Department of Labor
       https://www.dol.gov/




                                                                                 14
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 27 of 55




Exhibit B: Case-related Documents
Num.   Description

1.     Plaintiff’s Second Amended Complaint, MIN_EX000001-MIN_EX000028
2.     Plaintiff’s Third Amended Complaint, MIN_EX000029-MIN_EX000052
3.     Tax Returns 2012 through 2016, MIN_EX000053-MIN_EX000243
4.     W-2 wage statements from Houston Housing Authority 2012, 2014, 2015, and 2016,
       MIN_EX000244-MIN_EX000247
5.     Houston Housing Authority earnings statements, MIN_EX000248-MIN_EX000368
6.     Housing Authority Money Accumulation Pension Plan, MIN_EX000369-MIN_EX000385
7.     Ms. Miniex pension account information, MIN_EX000386-MIN_EX000401
8.     Form 1099-R for 2017, MIN_EX000402
9.     Form 1099-G for 2017, MIN_EX000403
10.    Texas Workforce Commission Unemployment Benefit Services Payment Summary.
       MIN_EX000404-MIN_EX000405
11.    Deposition testimony of Ms. Karen Miniex on October 9, 2017,
       MIN_EX000406-MIN_EX000675
12.    Ms. Miniex deposition exhibits, MIN_EX000676-MIN_EX000711
13.    Discount rates, MIN_EX000712
14.    The Livingston Survey, MIN_EX000713-MIN_EX000722
15.    The Markov Process Model of Labor Force Activity; Skoog, Ciecka, and Krueger,
       MIN_EX000723-MIN_EX000787
16.    Worklife Estimates: Effects of Race and Education, MIN_EX000788-MIN_EX000824
17.    Google search Ms. Miniex, MIN_EX000825
18.    Plaintiff’s Initial Designation of Expert Witnesses
19.    Expert Report of Haran Levy and Jeremy Robin, February 28, 2018
20.    Letter of termination from Tory Gunsolley, dated December 9, 2016
21.    Employee Disciplinary Action Verbal Warning Conference
22.    New General Counsel to Join Houston Housing Authority press release
23.    Deposition testimony of Mr. Tory Gunsolley on September 15, 2017




                                                                                        15
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 28 of 55
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 29 of 55




                             Expert Witness Testimony Listing
                                     Dwight Steward, Ph.D.

Balapuwaduge Mendis, on his own behalf and on behalf of all others similarly situated v. Schneider
National Carriers, Inc., a Nevada Corporation, United States District Court Western District of
Washington, deposition testimony February 2018.

Richard Patton v. Houston Independent School District, In the District Court of Harris County, Texas
295th Judicial District, deposition testimony January 2018.

Mandy Thompson and Kevin Torrez, individually and as next friends and representatives of Ayden
Torrez, a minor v. St. David’s Healthcare Partnership, L.P., LLP, d/b/a St. David’s Medical Center; Jeff
E. Hagen, M.D.; Jeff E. Hagen, M.D., P.A., d/b/a Austin OBGYN; and Maria E. Gutierrez, RNC, NP,
MSN, In the District Court Travis County, Texas 353rd Judicial District, deposition testimony January
2018.

Jose Luis Alcantar, on behalf of himself and all others similarly situated v. Hobart Service, Hobart Food
Equipment Group, Itw Food Equipment Group, LLC, and Does 1 through 100, inclusive, United States
District Court, Central District of California, deposition testimony December 2017.

Karen Cunningham, Individually, as Heir at Law, and as Representative of the Estate of Steven
Cunningham, Deceased; Sami Staley; Beatrice Cunningham; Jonathan Vigil; Andrew Tkaczyk; Zachary
Johnson; James Riley; Timothy Irons; Charles Billings; Nathan Wilden; Christopher Davis; and
Armando Cardona; and Daniel Luppino v. Nikki Hoke, as Representative of the Estate of Gregory M.
Hoke, Deceased; Bordur Studios Coach Leasing LLC; and Big Sexy Grey Bus LLC; and Nikki Hoke,
Individually, as Representative of the Estate of Gregory M. Hoke, Deceased, and as Next Friend of E.H.
and H.H., minor children of Gregory M. Hoke, Deborah Hoke, Individually, and Russel Hoke,
Individually v. Bridgestone Americas Tire Operations, LLC, a foreign Company which is the successor
to Bridgestone/Firestone North American Tire, LLC, In the District Court of Hudspeth County, Texas
394th Judicial District, deposition testimony November 2017.

Jose F. Andino, individually and on behalf of himself and others similarly situated v. Kaiser Foundation
Hospitals, a California Corporation, and Does 1 through 100, inclusive, Superior Court of the State of
California For the County of Alameda, deposition testimony October 2017.

Jeffrey Fadness v. Charter Communications, Inc., In the District Court Travis County, Texas 261st
Judicial District, deposition testimony October 2017.

Paris Shoots, Jonathan bell, Maxwell Turner, Tammy hope, Phillipp Ostrovsky, Brenda Brandt, Anissa
Sanders, Najai McCutcheon, and Leticia Rodriquez, on behalf of themselves, the Proposed Rule 23
Classes and others similarly situated, v. IQOR Holdings, Inc., United States District Court District of
Minnesota, deposition testimony August 2017.
   2/14/18                  EmployStats - Dwight Steward, Ph.D.                              1
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 30 of 55


Timothy K. Sargis and Dawn M. Sargis, Individually and as Next Friends of Madisyn Marie Loher, A
Minor and as Personal representatives of the Estate of Michelle Loher, and Gary S. Loher, II v. HS
Centex Trucking, LLC, Kevin Clay and USAA General Indemnity Company, In the District Court
Coryell County, Texas 52nd Judicial District March 2017.

Stacey Burkhart and Brandon Burkhart Individually and As Parents and Next Friends of Austin
Burkhart, a Minor v. United Regional Health Care System, Inc. d/b/a United Regional Hospital, United
Regional Hospital, Texoma Women’s Clinic, P.A. d/b/a The Women’s Center, and Lawrence Y.H.
Young, M.D., In the District Court 78th Judicial District Wichita County, Texas November 2016

Troy Slack, Jacob Grismer, Richard Erickson, Scott Praye, Gary H. Roberts, Robert P. Ullrich, Henry
Ledesma, Timothy Helmick, Dennis Stuber, Eric Dublinkski, Sean P. Forney v. Swift Transportation
Co., of Arizona, LLC., United States District Court Western District of Washington at Tacoma,
deposition testimony November 2016

Richard Trusz v. UBS Realty Investors LLC and UBS AG, United States District Court District of
Connecticut, deposition testimony September 2016

Amy L. Schneider and Janet E. Breneman, individually and on behalf of others similarly situated, v.
Union Hospital, Inc., United States District Court Southern District of Indiana Terre Haute Division,
deposition testimony June 2016

Corey Khansari, Debra Khansari and Michael Khansari v. The City of Houston, Chief of Police Charles
A. McClelland, Jr., Officer William E. Rutherford, Officer Candace M. Bradshaw Vaughn, Officer
Jillian McGowan, Officer Maria Hernandez, Officer Sean Hunter, Officer Jorge Luis Herrera, and
Officer Walter Gaw, United States District Court Southern District of Texas Houston Division, trial
testimony April 2016

Donald and Mary Trichel, individually and as Next Friends of Nicholas Trichel v. Union Pacific
Railroad Company and Jeremy Ray Hampton, In the District Court of Harris County, Texas 125th
Judicial District, deposition testimony April 2016

Virginia Nester and Robert Scott Nester, Individually and As Next Friends of C.N. and S.N., Minors v.
Textron, Inc. d/b/a E-Z-GO United Rentals, Inc. f/k/a RSC Holdings, Inc. and/or RSC Equipment
Rental, In the United States District Court for the Western District of Texas Austin Division, trial
testimony March 2016

Chris Elliott O/B/O Himself and O/B/O All Other Similarly Situated, v. Schlumberger Technology
Corporation and Schlumberger Limited (Schlumberger N.V.), United States District Court for the
District of North Dakota Southeastern Division, deposition testimony March 2016

United States of America, ex rel. Louis Scutellaro v. Capitol Supply, Inc., United States District Court
District of Columbia, deposition testimony February 2016

Monica Hague v. University of Texas Health Science Center at San Antonio, In the United States
District Court for the Western District of Texas San Antonio Division, trial testimony January 2016


   2/14/18                  EmployStats - Dwight Steward, Ph.D.                             2
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 31 of 55

Arleen Delaronde v. Legend Classic Homes, Ltd., Bella Vista C.M.I., Ltd., In the United States District
Court for the Southern District of Texas Houston Division, trial testimony December 2015

Genoveva Guzman and Abel Ochoa, Individually and as Parents and Next Friend of Maria Guadalupe
Ochoa v. Tenet Healthcare Corporation, Hughan Frederick, M.D., Isis Obstetrics & Gynecology, LLC,
A. Ellery, RN, North Fulton Hospitalist Group, LLC D/B/A North Fulton Regional Hospital A/K/A
Tenet North Fulton Hospital, and John Does 1-10, In the State Court of Fulton County, State of Georgia,
deposition testimony September 2015

Jose Arellano and Juan Montoya, individually, and on behalf of all others similarly situated v. Container
Connection of Southern California, Inc., a California Corporation; and Does 1 through 100, Superior
Court of the State of California for the County of Los Angeles, deposition testimony September 2015

Monica Hague v. University of Texas Health Science Center at San Antonio, In the United States
District Court for the Western District of Texas San Antonio Division, deposition testimony August
2015

Jesus Holguin, Individually and o/b/o The Estate of Maria E. Holguin, Deceased, Estevan A. Gonzales,
Jesus Ramon Holguin and Kassandra M. Holguin, Minor Children v. Baptist St. Anthony Health
System, In the District Court of Potter County, Texas, deposition testimony July 2015

Mark Virant v. Encana Oil & Gas (USA), Inc. and Eric Marsh, Individually, In the District Court of
Tarrant County, Texas 153 Judicial District, deposition testimony July 2015

Fred Devries, Ruby Teich, Janine Natoli, Rafael Santiago, Mark Malter, Adam Schwartz, individually
and on behalf all others similarly situated v. Morgan Stanley & Co. LLC, f/k/a Morgan Stanley & Co.
Incorporated, Morgan Stanley Smith Barney LLC, and Morgan Stanley, In the United States District
Court for the Southern District of Florida, deposition testimony July 2015

Virginia Nester and Robert Scott Nester, Individually and As Next Friends of C.N. and S.N., Minors v.
Textron, Inc. d/b/a E-Z-Go, United Rentals, Inc. f/k/a RSC Holdings, Inc. and/or RSC Holdings, Inc.
and/or RSC Equipment Rental, In the United States District Court for the western District of Texas
Austin Division, deposition testimony June 2015
Lisa Rindfleisch, Tiffany Melendez, Michelle Gentile, Laurie Baker and Christina Nelmes, on behalf of
themselves and other similarly situated, v. Gentiva Health Services, Inc., In the United States District
Court for the Eastern District of New York, deposition testimony June 2015

Karen Oubre, Individually and o/b/o The Estate of Larry Oubre, Deceased v. Kyle Mezger, M.D.;
Christopher Thu, M.D.; and Capitol Anesthesiology Association, In the District Court of Travis County,
Texas 126​th​ Judicial District, Texas deposition testimony May 2015

Weird Times, LLC v. Sharon Ma and Doug Ma, In the District Court 353​rd Judicial District Travis
County, Texas, trial testimony March 2015




   2/14/18                  EmployStats - Dwight Steward, Ph.D.                             3
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 32 of 55

Armida Rodriguez and Chea Hill, individually, and on behalf of all other similarly situated and on
behalf of the general public, vs. Burlington Coat Factory Warehouse Corporation, a New Jersey
Corporation; Burlington Coat Factory of California LLC, a California Limited Liability Company; and
Does 1 through 50, inclusive, United States District Court - Central District of California, deposition
testimony February 2015

Guang Tian, Yan Nie, Jing Jian Wu, Zhen Sheng Yin, Tie Quan Ma, as individuals, and Ming Fang Tie,
Yu Hong Chang, Yi Wu, Bao Jie Zhang, Chao Hui Liu, on Behalf of Themselves and all others similarly
situated, and Christopher Cavaliere and Steven Lee, on behalf of themselves and as PAGA
representatives v. Ma Laboratories, Inc., Abraham C. Ma, also known as Chih Keng Ma, and Christine
Rao, also known as Ruiting C. Rao, Superior Court of the State of California County of Santa Clara
Unlimited Jurisdiction, deposition testimony January 2015

Uzoamaka Enezuagu; Yoseph Awlachew; Kiflom Birhane; Desalgne Zema; Simon Gebrekiros;
Jacqueline Jackson; Abebech Kassie; Abdou Ouedraogo; Raquel Pryce-King; Ephrem Tessema; Yonas
Woldemicael; Shamara Wright; Helen Zegeye; Alemayehu Zeleke; Jekeia Sledge; Ann-Marie Glanville;
Alex Garrett; Sara Kebeta; Getnet Retta; Emmanuel Vincent; Tatek Zema v. Board of Trustees of the
University and Does 1 through 10 inclusive, Superior Court of the District of Columbia Civil Division,
deposition testimony November 2014

Sergio Gutierrez, an individual; Hector Salazar, an individual, both individually on behalf of themselves
and on behalf of all other similarly situated current and former employees of Defendant Commerce
Casino v. California Commerce Club, Inc. doing business as Commerce Casino, and Does 1 through 50,
inclusive, Superior Court of the State of California for the County of Los Angeles, deposition testimony
November 2014

Yvette Anderson, et al., v. County of Ventura; and Does 1-10, inclusive, United States District Court,
Central District of California, deposition testimony July 2014

Jesus Castro Romo v. The United States of America, United States District Court, District of Arizona,
trial testimony July 2014

Ngan Huynh and Tuan M. Nguyen Individually and As Parents, Legal Guardians and Next Friends of
Jonathan Nguyen, A Minor v. St. David’s Healthcare Partnership, L.P.; LLP Individually and d/b/a St.
David’s North Austin Medical Center a/k/a North Austin Medical Center; Round Rock Hospital, Inc.,;
St. David’s Foundation p/k/a St. David’s Health Care System, Inc.,; Renaissance Women’s Group, P.A.;
Tara A. Mills, M.D.; Devin M. Garza, M.D.; Kristen Barkow a/k/a Kristen Calnan, NP, In the District
Court Travis County, Texas, 200​th​ Judicial District, deposition testimony July 2014

Veronica Ochoa Valenzuela and Cesar De Viana, husband and wife v. Ford Motor Company, a Foreign
Corporation, In the United States District Court for the District of Arizona, trial testimony May 2014

Johnson, et al v. York Claims Service, Inc., Superior Court of the State of California in and for the
County of Sacramento, trial testimony May 2014

Michael Mercieca v. Tracey Rummel, and Microsoft Corporation, In the District Court 353​rd Judicial
District Travis County, Texas, trial testimony May 2014


   2/14/18                  EmployStats - Dwight Steward, Ph.D.                             4
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 33 of 55

Johnson, et al v. York Claims Service, Inc., Superior Court of the State of California in and for the
County of Sacramento, deposition testimony April 2014

Yadira Hernandez v. R.E.S.A., Inc., d/b/a Keller Williams Realty and Carolina Salcedo Cuevas, In the
District Court 131​st​ Judicial District, Bexar County, Texas, trial testimony April 2014

Charles E. Amos, II v. Plan Administrator of Orion Healthcorp, Inc., Employee Benefit Plans, Orion
Healthcorp, Inc., Employee Benefit Plans, Orion Healthcorp, Inc., RMI Physician Services Corporation,
Chi T. “Cindy” Luu, Kimberly Singleton, RMI Physician Services Corporation Employee Benefit Plans,
Plan Administrator of RMI Physician Services Corporation Employee Benefit Plans, In the United
States District Court for the Southern District of Texas Houston Division, deposition testimony
April 2014

Gerald Bramlett, v. Dimensional Investment LLC before the American Arbitration Association, Austin,
Texas, arbitration testimony February 2014

Gerald Bramlett, v. Dimensional Investment LLC before the American Arbitration Association, Austin,
Texas, deposition testimony December 2013

Renee M. Hawkins, Individually and on behalf of others similarly situation v. Alorica, Incorporated,
United States District Court for the Southern District of Indiana Terre Haute Division, deposition
testimony December 2013

Jodi Soukup, Individually, and as Parent, Legal Guardian and Next Friend of Ryan Burford, A Minor v.
Methodist Healthcare Ministries of South Texas, Inc. d/b/a Southwest Texas Methodist Hospital, and/or
d/b/a or a/k/a/ Methodist Hospital; Columbia/HCA Healthcare Corporation of Central Texas; Methodist
Healthcare Ministries of South Texas Inc.; Patricia K. Brougher, M.D. and Patricia K. Brougher, M.D.,
P.A., In the District Court 45​th Judicial District Bexar County, Texas, deposition testimony December
2013

Ben Deason v. Jennifer Newsom, in the 145​th District Court in and for the County of Nacogdoches
County, Texas, deposition testimony October 2013

Tracy Windrum, Individually, as representative of the Estate of Lancer Windrum, and on behalf of her
minor children Bethany Windrum, Jacob Windrum, and Holly Windrum v. Victor Kareh, M.D., Harpaul
Gill, M.D., North Cypress Medical Center, North Cypress Medical Center Operating Company, GP,
LLC, North Cypress Medical Center Operating Company, LTD and Coresource, Inc., In the District
Court of Harris County, Texas, 133​rd​ Judicial District, trial testimony October 2013

Victoria “Anna” Janssen v. O’Reilly Automotive Stores, Inc., In the United States District Court for the
Northern District of Texas Wichita Falls Division, Wichita Falls, Texas, trial testimony September 2013

Denise K. Aguilar v. St. David’s Healthcare Partnership, LP, LLC d/b/a South Austin Medical Center,
American Arbitration Association, Austin, Texas, deposition testimony August 2013

Deann Hojnacki v. Trisun Healthcare, LLC, Arbitration Austin, Texas, deposition testimony August
2013


   2/14/18                  EmployStats - Dwight Steward, Ph.D.                            5
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 34 of 55

Yadira Hernandez v. R.E.S.A., Inc., D/B/A Keller Williams Realty and Carolina Salcedo Cuevas, In the
District Court 131​st​ Judicial District, Bexar County, Texas, deposition testimony May 2013

Y. Hoang Do, M.D. v. Texas Health and Human Services Commission, Office of Inspector General,
Before the Health and Human Services Commission Appeals Division, Travis County, Texas, trial
testimony May 2013

David Meyer, Individually and o/b/o The Estate of Doreen Rae Meyer, Deceased, Sunny Ruud, Brandy
Cebula, and Jon Novitsky o/b/o Krystin Novitsky, Minor Child v. Stephen Bodi, P.A. and M.D.’s Cyber
Clinic, P.A. D/B/A Northwest Diagnostic Clinic, In the District Court of Williamson County, Texas
368​th​ Judicial District, deposition testimony March 2013

Instant Technology, LLC, an Illinois Limited Liability Company, v. Elizabeth Defazio, Laura Rehn,
Megan Marker, Bethany Meek, Erin Bauer, Joel Katz, Andrea Katz, individuals and Connect Search,
LLC, a Delaware Limited Liability Company, In the United States District Court for the Northern
District of Illinois, Eastern Division, deposition testimony January 2013

United Biologics, LLC, D/B/A United Allergy Labs & Nicolas Hollis v. Texas Allergy, Asthma and
Immunology Society; Stuart L. Abramson, MD, PHD; Wesley W. Stafford, MD; Theodore M. Freeman,
MD; William R. McKenna, MD and Michael P. Vaughn, MD, PHD, In the District Court of Travis
County, Texas 353​rd​ Judicial District, deposition testimony January 2013

Lisa Rindfleisch, Tiffany Melendez, Michelle Gentile, Laurie Baker and Christina Nelmes, on behalf of
themselves and others similarly situated, v. Gentiva Health Services, Inc., In the United States District
Court Northern District of Georgia Atlanta Division, deposition testimony January 2013

Jose Luis Alcantar, on behalf of himself and all others similarly situated v. Hobart Service, et al., United
States District Court for the Western District of Texas, deposition testimony January 2013

Certain Underwriters at Lloyd’s London and Professional Liability Insurance Services, Inc. v. IMA of
Kansas, Inc., In the District Court of Travis County, Texas 353​rd​ Judicial District, trial testimony
November 2012

Equal Employment Opportunity Commission v. Valero Refining – Texas LP, In the United State District
Court for the Southern District of Texas Galveston Division, deposition testimony October 2012

United Biologics, LLC, Formerly d/b/a United Allergy Services, Formerly d/b/a United Allergy Labs &
Nicolas Hollis v. Texas Allergy, Asthma and Immunology Society; Stuart L. Abramson, MD, PHD;
Wesley W. Stafford, MD; Theodore M. Freeman, MD; William R. McKenna, MD, and Michael P.
Vaughn, MD, PHD., In the District Court of Travis County, Texas 353​rd Judicial District, deposition
testimony October 2012

Y. Hoang Do, M.D. v. Texas Health and Human Services Commission, Office of Inspector General,
before the Health and Human Services Commission Appeals Division, Texas, deposition testimony
October 2012

Xochitl Segovia, v. Williams Brothers Construction Company, Inc., In the District Court of Harris
County, Texas 333 Judicial District, trial testimony August 2012

   2/14/18                   EmployStats - Dwight Steward, Ph.D.                               6
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 35 of 55


ADP, Inc., a Delaware Corporation v. National Merchant Alliance, LLC, a Nevada Limited Liability
Company, United States District Court for the Western District of Texas, deposition testimony June
2012

Dustin R. Thompson, v. J4 Development, LP, In the District Court of Travis County, Texas 200​th
Judicial District, deposition testimony June 2012

Certain Underwriters at Lloyd’s London and Professional Liability Insurance Services, Inc. v. IMA of
Kansas, Inc., In the District Court of Travis County, Texas 353​rd Judicial District, deposition testimony
May 2012

James R. Irion, III and Veniece M. Irion v. Sunrise Senior Living Management, Inc., D/B/A Brighton
Gardens of Austin; and Prime Care Seven, LLC D/B/A Brighton Gardens of Austin, United States
District Court Western District of Texas Austin Division, deposition testimony May 2012

Elsa Ortega on behalf of S.L.O. and J.L.O. minors, et al v. United States of America, Jose Vicente
Gaytan-Alcaya, et al, v. United States of America; Elsa Ortega and John Doe Ortega, Husband and
Wife, In the United States District Court for the District of Arizona, deposition testimony April 2012

William Kierre v. Gerry Lawler, M.D. and Hendrick Anesthesia Network, In the District Court of Taylor
County 104​th​ Judicial District, trial testimony April 2012

Dawn Leamon, v. KBR, Inc.; et al, In the United States District Court for the Southern District of Texas
Houston Division deposition, testimony April 2012

Wilson Industries, L.P., v. Select Energy Services, LLC; and Bell Supply, LLC; In the District Court of
Ector County, Texas 244​th​ Judicial District, deposition testimony March 2012

Debra Nicholas v. San Antonio Water System, In the District Court 57​th Judicial District Bexar County,
Texas, trial testimony March 2012

Lielonnie R. Lewis v. Save Mart Supermarkets and Does One through Fifty, inclusive, Superior Court of
the State of California in and for the County of Alameda, deposition testimony February 2012
Flordeliza Escano, Marila P. Maximo, Joel T. Catublas, and Penny Burney, on behalf of themselves and
behalf of all other similarly situated, v. Kindred Healthcare Operating, Inc., a Delaware Corporation,
Kindred Healthcare, Inc., a Delaware Corporation, Specialty Hospitals of Southern California, a
business form unknown, and Does 1 through 100, United States District Court Central District of
California (Western Division – Los Angeles), deposition testimony February 2012

Anthony Stout, on behalf of himself and others similarly situated, v. Universal Ensco, Inc., United States
District Court Southern District of Texas Houston Division, deposition testimony November 2011

Lashone Purnell, as an individual and on behalf of all employees similarly situated, v. Sunrise Senior
Living Management, Inc., and Does 1 through 50, inclusive, United States District Court Central District
of California Southern Division, deposition testimony August 2011




   2/14/18                  EmployStats - Dwight Steward, Ph.D.                              7
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 36 of 55

Jamie Leigh Jones v. Halliburton Company d/b/a KBR Kellogg Brown & Root (KBR); Kellogg Brown
& Root Services, Inc.; Kellogg Brown & Root International Inc.; Kellogg Brown & Root, LLC; Kellogg
Brown & Root, Inc.; Kellogg Brown & Root Inc.; Kellogg Brown & Root, S. de R.L.; Kellogg Brown &
Root (KBR), Inc.; KBR Technical Services, Inc.; Overseas Administrative Services, Ltd.; Eric Iler,
Charles Boartz; Several John Doe Rapists and the United States of America, In the United States District
Court for the Southern District of Texas (Houston Division), trial testimony June 2011

Debbie Goodwill, Individually and on Behalf of the Estate of Larry Goodwill, Cody Goodwill, and
Wendy Christian v. United Parcel Service, Inc., et al, In the U.S. District Court for The Western District
of Texas Austin Division, trial testimony June 2011

Veronica Ochoa Valenzuela and Cesar De Viana, husband and wife v. Ford Motor Company, a Foreign
Corporation, In the United States District Court for the District of Arizona, deposition testimony
May 2011

Jamie Leigh Jones v. Halliburton Company d/b/a KBR Kellogg Brown & Root (KBR); Kellogg Brown
& Root Services, Inc.; Kellogg Brown & Root International Inc.; Kellogg Brown & Root, LLC; Kellogg
Brown & Root, Inc.; Kellogg Brown & Root Inc.; Kellogg Brown & Root, S. de R.L.; Kellogg Brown &
Root (KBR), Inc.; KBR Technical Services, Inc.; Overseas Administrative Services, Ltd.; Eric Iler,
Charles Boartz; Several John Doe Rapists and the United States of America, In the United States District
Court for the Southern District of Texas (Houston Division), deposition testimony May 2011

Michael L. Collier, Ph.D. v. Texas Tech University and John Whitmore in his Official Capacity, In the
District Court 99​th​ Judicial District Lubbock County, Texas, trial testimony May 2011

Debbie Goodwill, Individually and on Behalf of the Estate of Larry Goodwill, Cody Goodwill, and
Wendy Christian Plaintiffs, Cecelia Center, Individually and as Administrator of the Estate of George
Reagan Center Intervenors, v. United Parcel Service, Inc., Tire Centers, LLC d/b/a TCI, and The
Goodyear Tire & Rubber Company, In the United States District Court for the Western District of Texas
Austin Division, deposition testimony March 2011

Albert Kevin Martin, A/K/A Kevin Martin v. City of San Antonio and Its Agent, San Antonio Water
System, In the District Court 224​th​ Judicial District, Bexar County, Texas, trial testimony February 2011

Delanie Ney, v. iProfile, LLC, Accord Human Resources, Inc. Virgo Capital Fund I, LP, Hemanth
Parasuram, Guhan Swaminathan and Arun Prakash, Arbitration Cause No. 701600042810, Austin,
Texas, arbitration testimony January 2011

State of Texas ex rel., Ven-A-Care of the Florida Keys, Inc. v. Alpharma USPD f/k/a Barrenational,
Inc., Purepac Pharmaceutical Co., Actavis Mid Atlantic LLC, Actavis Elizabeth LLC, Barr
Pharmaceuticals, Inc., Barr Laboratories, Inc., Duramed Pharmaceuticals, Inc., Pliva, Inc. f/k/a Sidmak
Laboratories, Inc., Odyssey Pharmaceuticals, Inc., PAR Pharmaceutical, Inc., PAR Pharmaceutical
Companies, Inc., Watson Pharmaceuticals, Inc., Watson Pharma, Inc. f/k/a Schein Pharmaceutical, Inc.,
Rugby Laboratories, Inc., Oclassen Pharmaceuticals, Inc., Marsam Pharmaceuticals, Inc., and Andrx
Pharmaceuticals, Inc., In the District Court of Travis County, Texas, 419​th Judicial District, trial
testimony, January 2011




   2/14/18                   EmployStats - Dwight Steward, Ph.D.                              8
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 37 of 55

Kevin Blackwell and Amber Blackwell, Individually and As Next Friend of K.B. and S.B., Minors v.
Nissan Motor CO., LTD. And Nissan North America, Inc., In the United States District Court for the
Eastern District of Texas Beaumont Division, deposition testimony January 2011

Nicholas Tableriou, Individually, and as Administrator of the Estate of Jane Tableriou, Deceased, Nicole
Tableriou, and Brett Tableriou v. John Marsden, M.D., Marsden One GP, LLC, Marsden One, LTD.,
Marsden Management, LLC, and The American Institute of Gastric Banding, LTD., D/B/A True
Results, In the District Court Travis County, Texas 261​st Judicial District, deposition testimony October
2010

Prudence Adams v. Centex Freight Lines, LLC, In the District Court Travis County, Texas Judicial
District, trial testimony October 2010

Jeanette Eberhart; Hamilton Beaux O’Keady-Elicock; Howard Hill; and Philip Marc Orlow v. Frye
Claims Consultation and Administration, Inc. a California Corporation, In the Superior Court of the
State of California, Alameda County, deposition testimony September 2010

Shaunetta Eddings, individually and on behalf of a class of similarly situation individuals, v. Health Net,
Inc., In the United States District Court for the Central District of California, deposition testimony
September 2010

Equal Employment Opportunity Commission and Connie Beseda, v. Zachry Industrial, Inc. (San
Antonio) F/K/A Zachry Construction Corporation, (San Antonio), In the United States District Court for
the Western District of Texas San Antonio Division, deposition testimony September 2010

Candice Warde Rodriguez, Individually and on Behalf of Benjamin Wallace Rodriguez, a Minor, v. The
United States of America, In the United States District Court, Eastern District of New York, deposition
testimony August 2010

Ronica R. Tabor on behalf of herself and all others similarly situated, Dacia S. Gray on behalf of herself
and all others similarly situated, v. Hilti, Inc. a Domestic For Profit Business Corporation, and Hilti of
America, Inc., a Foreign For Profit Business Corporation, In the United States District Court for the
Northern District of Oklahoma, deposition testimony August 2010

State of Texas ex rel., Ven-A-Care of the Florida Keys, Inc. v. Alpharma USPD f/k/a Barrenational,
Inc., Purepac Pharmaceutical Co., Actavis Mid Atlantic LLC, Actavis Elizabeth LLC, Barr
Pharmaceuticals, Inc., Barr Laboratories, Inc., Duramed Pharmaceuticals, Inc., Pliva, Inc. f/k/a Sidmak
Laboratories, Inc., Odyssey Pharmaceuticals, Inc., PAR Pharmaceutical, Inc., PAR Pharmaceutical
Companies, Inc., Watson Pharmaceuticals, Inc., Watson Pharma, Inc. f/k/a Schein Pharmaceutical, Inc.,
Rugby Laboratories, Inc., Oclassen Pharmaceuticals, Inc., Marsam Pharmaceuticals, Inc., and Andrx
Pharmaceuticals, Inc., In the District Court of Travis County, Texas, 419​th Judicial District, deposition
testimony July 2010

Randall Barnett v. City of Austin, et al.; 353​rd Judicial District Court, Travis County, Texas, hearing
testimony May 2010

Lugo, et al., v. Farmers Pride, In the United States District Court for the District of Pennsylvania,
deposition testimony May 2010

   2/14/18                   EmployStats - Dwight Steward, Ph.D.                              9
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 38 of 55


William Kierre v. Gary Lawler, M.D. and Hendrick Anesthesia Network, In the District Court, Taylor
County, Texas, 104​th​ Judicial District, deposition testimony April 2010

Ann Otsuka, an individual and on behalf of all others similarly situated; Janis Keefe, an individual;
Corinne Phipps, and individual; Justin Kiser, an individual; and Renee Davis v. Polo Ralph Lauren
Corporation; Polo Retail, LLC; Polo Ralph Lauren Corporation, doing Business in California as Polo
Retail Corporation; and Fashions Outlet of America, Inc., United States District Court Northern District
of California, trial testimony March 2010

Wai Chan, On behalf of herself and all others similarly situated v. Wells Fargo Financial, Inc., In the
United States District Court for the Western District of Missouri, deposition testimony February 2010

Billy Petty, Edward Petty and Amanda Stewart v. Devesh Ramnath, M.D., In the District Court
Administratively transferred to the 95​th Judicial District Dallas County, Texas, deposition testimony
February 2010

Luna v. Weddington, In the District Court of Harris County, Texas Judicial District 234, trial testimony
January 2010

Ann Otsuka, an individual and on behalf of all others similarly situated; Janis Keefe, an individual;
Corinne Phipps, and individual; Justin Kiser, an individual; and Renee Davis v. Polo Ralph Lauren
Corporation; Polo Retail, LLC; Polo Ralph Lauren Corporation, doing Business in California as Polo
Retail Corporation; and Fashions Outlet of America, Inc., United States District Court Northern District
of California, deposition testimony December 2009

Mark Scherer, Doug Paslay and Hazel Bailey, individually, and on behalf of all other similarly situated
v. Duke Energy Fossil-Hydro California Inc., a Delaware Corporation, and Wood Group Power
Operations, Inc. A Nevada Corporation and Does 1 to 50, in the Superior Court of the State of
California, County of Los Angeles, deposition testimony December 2009

Michael K. McLennan, v. Applied Materials, Inc., United States District Court Western District of
Texas Austin Division, deposition testimony December 2009

Wilfredo Cruz, Matthew Allbee, Guadalupe Varela, Raul Torres, and Ken Joseph, individually and on
behalf of a class of similarly situation persons, v. Unilock Chicago, Inc., an Illinois Corporation, In the
Circuit Court of the Sixteenth Judicial District Kane County, Illinois, deposition testimony December
2009

Daniel Friedenbach, Individually and on behalf of all survivors of the Estate of Lorie Frazier
Friedenbach, v. Gary A. Croll, in the District Court of Dallas County, Texas, 14​th Judicial District,
deposition testimony November 2009

Fermin Cortez, et al., v. Nebraska Beef, Inc., and Nebraska Beef, LTD., David Chuol, et al., v. Nebraska
Beef, LTD., The United States District Court For The District of Nebraska, deposition testimony
November 2009




   2/14/18                   EmployStats - Dwight Steward, Ph.D.                             10
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 39 of 55

Jeff Gebenus and Wesley Chong, individuals, on behalf of themselves and others similarly situated v.
Rite Aid Corporation, a Delaware corporation, and Thrifty Payless, Inc., a California Corporation, in the
Superior Court Of Washington For King County, deposition testimony November 2009

Margaret A. Guerra v. San Antonio Water System; Pending in the 73​rd Judicial District Court, Bexar
County, Texas, deposition testimony September 2009

David and Esther Luna v. Lloyd Damon Weddington, M.D. and Diabetes Center of America, In The
District Court Of Harris County, Texas, 234Th Judicial District, deposition testimony September 2009

Wilfredo Cruz, Matthew Albee, Guadalupe Varela And Raul Torres, Individually and on behalf of a
class of similarly situated persons, v. Unilock Chicago, Inc., An Illinois Corporation, and Jonathon
Harn, An Individual, In the Circuit Court Of Sixteenth Judicial District, Kane County, Illinois,
deposition testimony September 2009

Kent Schmidt, v. KMS Retail-Ben White, LPKMS Retail Euless, LA, Kent Stainback, d/b/a The
Stainback Organization, Pete Becerra, Jimmy Evans Company, Ltd., In The District Court, 345th
Judicial District, Travis County, Texas, deposition testimony August 2009

Howard Hopkins et al, v. The First American Corporation And First American Real Estate Tax Service,
In The United States District Court Of Texas, Fort Worth Division, deposition testimony July 2009

Westin Casuarina Las Vegas, Hotel, Casino & Spa v. The Coaching Center, LLC, Before The American
Arbitration Association, Arbitration meeting June 2009

Billy Ray Tratree v. B.P. Pipelines, Inc., Kelley Gleason and Roy Bowden, in the United States District
Court for the Southern District of Texas, deposition testimony June 2009

Kent Schmidt, v. KMS Retail-Ben White, LPKMS Retail Euless, LA, Kent Stainback, d/b/a The
Stainback Organization, Pete Becerra, Jimmy Evans Company, Ltd., In The District Court, 345th
Judicial District, Travis County, Texas, deposition testimony May 2009

Juan Manual Lopez-Verduzco, v. CTNA, et al Arizona Superior Court, County Of Maricopa, deposition
testimony April 2009

James J. Byerlotzer v. Key Energy Services, Inc., In The District Court Of Harris County, Texas 55Th
Judicial District, deposition testimony March 2009

David Liszt and Karen Liszt v. Richard B. Stovall, MD.; Luis Mignucci, MD., Individually and d/b/a
Luis Mignucci, MD., P.A., and d/b/a NeuroSpine Surgical Consultants; and Medical Center of Plano; In
the 219th District Court of Collin County, Texas, deposition testimony March 2009

Marie Popek, Individually and on Behalf of Those Similarly Situated, v. Allied Barton Security Services
LLC, a Delaware Limited Liability Company; Allied Barton Security Services LP, a Delaware Limited
Partnership; and Does 1 through 30, inclusive, Superior Court of the State of California for the County
of San Francisco, CA., deposition testimony December 2008




   2/14/18                  EmployStats - Dwight Steward, Ph.D.                            11
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 40 of 55

Charles Heath Leiber v. IE Miller Service L.P., IE Miller-Fowler L.L.C., and Noah Charles Lawson, In
the District Court 12th Judicial District of Grimes County, Texas, deposition testimony November 2008

Billy Ray Tratree v. B.P. Pipelines, Inc., Kelley Gleason and Roy Bowden, in the United States District
Court for the Southern District of Texas, deposition testimony November 2008
Doris H. Gray, a married woman, v. Motorola, Inc., a Delaware Corporation, In the Superior Court in
and for Maricopa County in the State of Arizona, deposition testimony November 2008

Fred Klecka v. Allstate Insurance Company and Kathleen Abed, In The District Court 37​th Judicial
District, Bexar County, Texas, trial testimony November 2008

Esteban Barron v. Larry Paul Hatter, Jr., And Estes Express Lines d/b/a Estes Express Lines, Inc., In
The District Court, 146Th Judicial District, Bell County, Texas, deposition testimony October, 2008

UNIVAR USA, Inc., v. Stacey B. Blanton, In The District Court Harris County, Texas 61​st Judicial
District, deposition testimony August 2008

Pedro Gonzalez v. City Of San Antonio, Acting By And Through Its Agent, City Public Service Board
d/b/a CPS Energy, In The District Court 225​th Judicial District Bexar County, trial testimony, San
Antonio, Texas August 2008

Charles Young v. Brand Scaffold Services, LLC, In the Eastern District Court for the Eastern District of
Texas, Beaumont Division, deposition testimony June 2008.

Al Scott, Individually And As Administrator Of The Estate Of Dottie Scott, Deceased, And Susan Scott
And Sherri Scott v. Sandip V.Mathur, M.D. and Abilene Regional Medical Center In The 42nd Judicial
District Court of Taylor County Texas, deposition testimony April 2008

International Association Of Firefighters, LOCAL 629 AFL-CIO, et al v. City Of Monroe, in the United
States District Court, Western District Of Louisiana, Monroe Division, deposition testimony March
2008

Jennifer Jarmon and, Cassius Jarmon, Individually and as Co-Administrators of the estate of Cassidy
Jarmon, Deceased, and as Next Friends to Callie Jarmon, a minor child v. Delbert J. Davison, Old
American County Mutual, Prine Towing and Recovery, Inc. COPART, Inc., and Daimler Chrysler
Corporation, In the District Court, 412​th Judicial District, Johnson County, Texas, deposition testimony
February 2008

Veronica Ramirez Aguilar, Individually, as representative of the estate of Mario Islas Minero, and on
behalf of all wrongful death beneficiaries v. Heart Employee Leasing, Inc. D/B/A and Heart HR, and S
and D Plumbing- Taylor LLC, In the District Court of Travis County, Texas, 353​rd Judicial District,
deposition testimony January 2008

Rolando Garcia v. Design Werks, Inc., In the District Court of Travis County, 98th Judicial District,
deposition testimony January 2008




   2/14/18                  EmployStats - Dwight Steward, Ph.D.                            12
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 41 of 55

Wilford Vogt, James P. Gauthier, and Humberto Reyna, Jr., for themselves and all others
similarly-situated United States District Court, for the Northern District Of Texas Dallas, Dallas
Division v. Texas Instruments Incorporated, deposition testimony November 2007

Randall Barnett, In The District Court, 353​RD Judicial District v. City Of Austin, Powell Austin
Properties, Ltd., Powell Holdings, Inc., Makota, Inc., and Alejandro Herrera, Travis County, Texas,
deposition testimony November 2007

Cynthia S. Escamilla v. United Services Automobile Association, a Reciprocal, and Michael Barry,
arbitration November 2007

Cynthia S. Escamilla v. United Services Automobile Association, a Reciprocal, and Michael Barry,
deposition testimony October 2007

Jesus F. Diaz, Individually, as next friend of Marco A. Montoya and Racquel A. Diaz, minors and as
dependent Co-Administrator of the Estate of Maria E. Diaz; James L. Caldwell, as dependent
Co-Administrator of the Estate of Maria E. Diaz; Alejandro E. Diaz’ and Isidora Gonzales v. General
Motors Company, Autonation USA d/b/a Champion Chevrolet, H. E. Butt Grocery Company and
Gilbert E. Delgado III in the Probate Court, Travis County Texas, deposition testimony August 2007

Angela Kay Warden, and husband, Brent Warden v. Wendell B. Ashby, MD, In The 108th District
Court, Potter County, Texas, trial testimony May 2007

Angela Kay Warden, and husband, Brent Warden v. Wendell B. Ashby, MD, In The 108th District
Court, Potter County, Texas, deposition testimony May 2007

William Montano and Doris Lucero v. Christmas By Krebs Corp., In The United States District Court
For The District Of New Mexico, deposition testimony March 2007

Daniel J. Davis, III and Yvonne Davis v. Worthy Warnack, M.D., Britt T. Daniel, M.D. and Margaret
Hollar, D.O.; In the District Court Dallas County, Texas 95th Judicial District, deposition testimony
February 2007

Julian James, ​Individually, Daphne Bates Harrison, et al. v. Harris County Sheriff’s Department, et al, In
the United States Court for the Southern District of Texas, Houston Division, trial testimony
January 2007

Sheila K. Robinson, Plaintiff, in the District Court of Brazos County, Texas v. Texas A&M University,
Defendant in the 85th Judicial District, College Station, Texas, trial testimony January 2007

Viridiana Mata, Individually and Alejandro Rodriguez Individually, and all on Behalf of Genoveva
Rodriguez, a Minor v. Mission Hospital and Heather A. Daley, M.D. 370th Judicial District in the
District Court of Hidalgo County, Texas, deposition testimony December 2006

Billy Ray Tratree v. B.P. Pipelines, Inc.; ​In the United States District Court for the Southern District of
Texas Houston Division, trial testimony October 2006




   2/14/18                   EmployStats - Dwight Steward, Ph.D.                             13
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 42 of 55

Julian James, Individually; Daphne Bates Harrison, Individually, et al. v. Harris County Sheriff’s
Department and William Wilkinson; In the United States District Court for the Southern District of
Texas Houston Division, deposition October 2006

Texas Health and Human Services Commission, Medicaid and other Health and Human Services Fraud
and Abuse Program Integrity - Legal Action Relating to Dr. Turner Lewis, M.D., administrative hearing
September 2006

Billy Ray Tratree v. B.P. Pipelines, Inc.; ​In the United States District Court for the Southern District of
Texas Houston Division, trial testimony August 2006

Julian James, ​Individually, Daphne Bates Harrison, et al., v. Harris County Sheriff’s Department, et al,
In the United States Court for the Southern District of Texas, Houston Division, testimony deposition
March 2006

Michael Gibson v. Ondeo Nalco Energy Services, Inc. and Ondeo Nalco Company In the United States
District Court for the Southern District of Texas, Houston Division, trial testimony February 2006

Frederick L. Risker v. Mahnaz Naveed Shah, M.D., Kelsey –Seybold Medical Group, P.A., and
Gramercy Surgery Center, Ltd. D/B/A Gramercy Outpatient Surgery Center, deposition testimony
November 2005

Larry Butler and Cathy Butler, Individually and on Behalf of Brittany Butler, a minor, and Erin
Ferguson v. Kyle Kennedy, Russell Kennedy, Randi K. Kennedy, and Dana Harris, deposition testimony
September 2005

Cheryl Smith, Individually and as Guardian and Next Friend of Michelle Smith, an Incapacitated Person
v. Reyna Jean Noble, Ross Road Boring, Co., and Bobby L. Lambright, and Mark Huber, Individually
and on Behalf of Jessica Huber, A Minor v. Ross Road Boring, Co., and Bobby L. Lambright,
deposition and trial testimony August 2005

Amy Adkins v. Futurion Associates, Inc., deposition testimony August 2005

Jennifer Passi, Individually and a/n/f of Gracelyn Ann and Grant Michael Passi, Minor Children and as
Representative of the Estate of Michael Vincent Passi, deceased v. Dr. Emery W. Dilling and Dr. Staton
L. Awtrey; In Travis County, Texas, deposition testimony August 2005

Tanya Valdez, as next friend of Alejandro Ruben Pando, a minor and Lelia Alvarez, Individually and as
representative of the estate of Ruben Pando, Jr., deceased v. Brinker Texas, L.P. D/B/A On The Border
Mexican Grill & Cantina, Brinker Chili’s Texas, Inc. D/B/A On The Border Mexican Café, Brinker
International, Inc, Chili’s Beverage Company, Inc., and Marlene Muniz as independent administrative
and personal representative of the estate of Felipe Ornelas, Jr., deposition testimony 2005

Vanessa Sinegaure, Individually and as a Representative of the Estate of Darnell Eugene Sineguare v.
Bally Total Fitness Corporation, et al; In the 334​th Judicial District Court, Harris County, Texas,
deposition and trial testimony 2005




   2/14/18                   EmployStats - Dwight Steward, Ph.D.                             14
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 43 of 55

Jerry L. Bigelow, Individually and as Next Friend of B.B., J.N.B., J.T.B. and S.B., Minors v. Living
Picture AG, Living Picture Ltd., Living Picture GmbH and New York Lighter Co., Inc.; U.S. District
Court, Western District of Texas, Austin Division, deposition testimony 2005

Suresh Dutta v. David Pistenmaa, In the United States District Court for the Northern District of
Texas, Dallas Division, deposition and trial testimony 2005

Carrie Bennett, Individually as Representative of the Estate of Roy Edward Bennett, Deceased, and as
Next Friend of Lane Edward Bennett, Cody Lee Bennett and April Anne Bennett v. Stephens Martin
Paving, LP, Mobile Products, Inc. D/B/A Lay-Mor ; In the District Court, Taylor County, Texas, 42​nd
Judicial District, deposition testimony 2005

Robert Edwin Wills v. Sysco Food Services of Austin, L.P. and Rickey Charles Green In the 82​nd
Judicial District Court of Robertson County, Texas, deposition testimony 2005

Michael Gibson v. Ondeo Nalco Energy Services, Inc. and Ondeo Nalco Company; In the United States
District Court for the Southern District of Texas, Houston Division, deposition testimony 2005

Regina Kelly, et al. v. John Paschall et al.; In the United States District Court for the Western District of
Texas; Waco Division, deposition testimony 2004 and 2005

Charles White v. Technip USA Corporation and Technip, Inc.; In the 11th Judicial District Court of
Harris County, Texas, deposition testimony 2005

Mike Arismendez and Elva Arismendez v. Covenant Health Systems d/b/a Covenant Medical Center; In
the 237​th​ District Court of Lubbock County, Texas, deposition testimony 2005

Linda Webb, Individually and on behalf of others similarly situated, v. Barnes Group Inc States District
Court, Northern District of Texas, Dallas Division; Consolidated Case No. 3-02CV2716-Rm class
certification 2004

Margia Blankenship, et al. v. Marathon Oil, In the District Court of Harris County 281​st Judicial District,
class certification 2004

Margia Blankenship, et al. v. Marathon Oil, In the District Court of Harris County 281​st Judicial District,
deposition testimony 2004

Janet Herdman, et al. v. El Paso Energy Corporation et al., In the District Court of Harris County, Texas
234 Judicial District, deposition testimony 2004

Sylvia Garcia and Rachel Garcia, Individually and on Behalf of the Estate of Richard Garcia, Deceased
v. Ted L. Phipps, M.D. and The Lubbock Digestive Disease Associates, P.A. and Covenant Health
Systems d/b/a Covenant Medical Center In The 237​th District Court of Lubbock County, Texas,
deposition testimony 2004

Benavides v. Cushman et al, In the District Court of Harris County, Texas; 280​th Judicial District, trial
testimony 2004


   2/14/18                   EmployStats - Dwight Steward, Ph.D.                              15
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 44 of 55

Jason Malone v. D.R. Horton – Emerald, Ltd.; In the 129​th Judicial District Court of Harris County,
Texas, deposition testimony 2003

Donald Castleberry and Mary Castleberry v. R. Douglas Mills, M.D., Nurse Jane Doe, St. David’s
Healthcare System, L.P. d/b/a North Austin Medical Center and Capital Emergency Associates; In The
353​rd​ Judicial District Court of Travis County, Texas, deposition testimony 2003

Hammer Trucking, Inc. v. St. Paul Fire and Marine Insurance Company, et al.; In the 271​st Judicial
District Court of Wise County, Texas, deposition testimony 2003

Rodney Wayne Hurt, M.D. v. Southwest Lincoln Mercury, deposition testimony 2003

Juan T. Gonzales v. S & B Engineers and Contractors, Ltd.; In the District Court of Harris County,
Texas; 280​th​ Judicial District, deposition testimony 2003

John McKelvey and Lawanda McKelvey v. Arctic Pipe Inspection, Inc.; In the 333​rd Judicial District
Court, Harris County, Texas, deposition testimony 2003

Gwendolyn Mason v. American Electric Power/Central Power and Light Company, In the United States
District Court, Western District, deposition testimony 2003

Linda Webb, Individually and on behalf of others similarly situated, v. Barnes Group Inc States District
Court, Northern District of Texas, Dallas Division; Consolidated Case No. 3-02CV2716-R deposition
testimony 2003

Clawson v. Michael Landess and Covert Ford; In the district court of Travis County, Texas, 345​th
judicial district, deposition testimony 2003

Juan T. Gonzales v. S & B Engineers and Contractors, Ltd.; In the District Court of Harris County,
Texas; 280​th​ Judicial District, trial testimony 2003

Benavides v. Cushman et al, In the District Court of Harris County, Texas; 280​th Judicial District, trial
testimony 2003

Gwendolyn Mason v. American Electric Power/Central Power and Light Company, In the United States
District Court, Western District, trial testimony 2003

Mandy De Leon v. Ivan Melendez, M.D et al., In the District Court, Hidalgo County, Texas, 332​nd
Judicial District, deposition testimony 2002

Nicole Terry, et al. v. Qwest Communications, Inc., Santos Ruiz Castillo, and Hertz Equipment Rental,
Inc.; In the 82​nd​ District Court of Robertson County, Texas, deposition testimony 2002

Maria Hilda Rodriguez v. Emerson Electric Co et al., In the United States District Court for the Southern
District of Texas, McAllen Division, deposition testimony 2002

In Re: Ambrocio Suarez, Jr., Deceased; In the Probate Court #2 of Harris County, Texas, deposition
testimony 2002

   2/14/18                  EmployStats - Dwight Steward, Ph.D.                             16
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 45 of 55


Robert L. Hunt and Lisa S. Hunt v. Century 21 Ripley Realty, Robert H. Carroll and Sylvia K. Carroll;
in the District Court Williamson County, Texas, 26​th​ Judicial District, deposition testimony 2002

Marcelyn K. Boone, Individually, and on behalf of similarly situated persons, Plaintiff v. Union Carbide
Corporation, Defendant; United States District Court, Southern District of Texas, Galveston Division,
deposition testimony 2002

Thomas J. Galland v. David L. Winn; In the District Court of Williamson County, Texas, 368​th Judicial
District, deposition testimony 2002

Tranquilino C. Munoz v. Newtron, Inc. and John Grant, In the District Court, Jefferson County, Texas
60​th​ Judicial District, deposition testimony 2002

Kirk Chi v. Dell Computer Corporation; In the United States District Court, Western District of Texas,
deposition testimony 2002

Pablo Reyes v. Glesby Marks Corporation; Atlas Air Conditioning Company, L.P.; Comfort Systems
U.S.A., Inc.; Atlas-Accurate Holdings, L.L.C. and John Bolan; In the District Court of Harris County,
Texas, 189​th​ Judicial District, deposition testimony 2002

Gwendolyn Mason v. American Electric Power/Central Power and Light Company; In the Southern
District of Texas, Corpus Christi Division, deposition and trial testimony 2002

Dario Ibarra v. Pat Haas, d/b/a Patrick Haas Construction and Barton Creek Lakeside, LLC, in the 345​th
Judicial District Court of Travis County, Texas, Personal Injury, deposition testimony 2002

Benavides v. Cushman et al, In the District Court of Harris County, Texas; 280​th Judicial District,
deposition testimony 2002

Alcatel USA, Inc. v. Cisco Systems, Inc., In the United States District Court for the Eastern District of
Texas, Sherman Division, deposition testimony 2002

Thomas J. Galland v. David L. Winn; In the District Court of Williamson County, Texas, 368​th Judicial
District, trial testimony 2002

Mandy De Leon v. Ivan Melendez, M.D et al., In the District Court, Hidalgo County, Texas, 332​nd
Judicial District, trial testimony 2002

Juanita Fletcher v. City of Houston, In the 189​th Judicial District Court, Harris County, Texas, trial
testimony 2002

Keith Ferrell and Tracey Ware v Robert Robinson and the City of Houston, In the County Civil Court at
Law Number One, Harris County, Texas, deposition testimony 2001

Barbara LaRoche v. Daughters of Charity Health Services of Austin, et al, In the 126​th Judicial District
Court of Travis County, Texas deposition testimony 2001


   2/14/18                  EmployStats - Dwight Steward, Ph.D.                            17
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 46 of 55

Brandenburg v. Georgetown Independent School District, United States District Court, Western District
of Texas, trial testimony 2001

EEOC v. BP Amoco et al., In the United States District Court for the Southern District of Texas,
Houston Division, deposition testimony 2000

Gomez v. United Parcel Service, United States District Court, Western District of Texas, deposition
testimony 2000

Pineda v. The City of Houston, In the United States District Court for the Southern District of Texas,
Houston Division, deposition testimony 2000

McDonald v. Dr. Sophia Burns, M.D., 268​th​ District Court Fort Bend County, Texas, deposition
testimony 2000

Michelle Toussaint v. Sonic Restaurant, In the 136​th District Court of Jefferson County, Texas,
deposition testimony 2000

Woolf v. Vincent, M.D., 9​th​ District Court, Polk County Texas, deposition testimony 2000

Isaac Robinson as Next Friend of Chasity Amanda Robinson, Arizona Jackson and Earlean Murray, as
Executive of the Estate of Ruby McDonald v. Dr. Sophia Burns, M.D. 268​th District Court Fort Bend
County, Texas, deposition testimony 2000

Olen Lovell III v. Texas Health Resources, Herman Methodist System, Arbitration Cause No.
1310010565, Dallas, Texas, arbitration 1999

Walker et al v. Facility Insurance Corporation, et al, In the District Court of Travis County, Texas 98​th
Judicial District, deposition testimony 1999

Milton Santiago v. American Airlines, Inc., In the 191​st Judicial District Court, Dallas County, Texas,
deposition testimony 1999

Brown v. Sysco, Inc., United States District Court, Western District of Texas, deposition testimony 1999

Walker et al v. Facility Insurance Corporation, et al, In the District Court of Travis County, Texas 98​th
Judicial District, Robinson/Daubert hearing testimony 1999

Mato v. Dr. Jack Baldauf, et.al, United States District Court, Western District of Texas, Austin, trial
testimony 1999

Goode v. City of Austin and Fine Host Corp, United States District Court, Western District of Texas,
deposition testimony 1998

Chambers v. Texas A&M et al., United States District Court, Western District of Texas, deposition
testimony 1998




   2/14/18                  EmployStats - Dwight Steward, Ph.D.                              18
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 47 of 55

Chambers v. Texas A&M et al., United States District Court, Western District of Texas, trial testimony
1998




   2/14/18                 EmployStats - Dwight Steward, Ph.D.                          19
  Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 48 of 55




       INVITED PRESENTATIONS AND PUBLIC SPEAKING ENGAGEMENTS


Eastern Economics Association Conference, “Risk Shifting by Employee Terminations and
Layoffs”, Discussant, New York City February 2017

American Economics Association Annual Meeting, “Pitfalls of Forensic Economic Analysis:
Employment”, San Francisco, California, January 3, 2016.

Eastern Economics Association Conference, “Extending the Econometric Model of Worklife
Expectancy”, New York, New York, February 27, 2015.

Employment Law CLE, “What is wrong with this paycheck? Investigating allegations of FSLA
and wage and hour violations using payroll, time and personnel records”, San Francisco,
California,
March 6, 2014

Employment Law CLE, “What is wrong with this paycheck? Investigating allegations of FSLA
and wage and hour violations using payroll, time and personnel records”, Oakland, California,
March 5, 2014

Employment Law CLE, “What is wrong with this paycheck? Investigating allegations of FSLA
and wage and hour violations using payroll, time and personnel records”, Century City,
California, January 30, 2014

Fulbright & Jaworski LLP, “Use of Economic Experts in Employment Litigation”, Houston,
Texas, April 18, 2013

Southern Economic Association Conference, “Economic Damage Valuations in South Africa”,
New Orleans, Louisiana, November 17, 2012

Houston Bar Association, Employment Section “Back Pay and Front Pay Calculations in
Employment Termination”, Houston, Texas, March 12, 2012

Allied Social Science Association Conference, Forensic Economics II “Household Services
Production in Mexico”, Chicago, Illinois, January 7, 2012

Texas Labor & Employee Relations Consortium hosted by CenterPoint Energy, “Employee
Labor Unions and EEO Compliance”, Houston, Texas, June 9, 2011

Allied Social Science Association Conference, “Using Economic, Statistical and Time Clock
Evidence in Wage and Hour and Employment Lawsuits”, Chicago, Illinois, April 2011



2/28/17                   EmployStats ­ Dwight Steward, Ph.D.                              1
  Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 49 of 55




Employment Law CLE, “Using Economic, Statistical and Time Clock Evidence in Wage and
Hour and Employment Lawsuits”, San Francisco, California, March 4, 2011

Southern Economic Association Conference, “Calculating Economic Damages for Previously
Incarcerated Individuals”, Atlanta, Georgia, November 21, 2010

Employment Law CLE, “Using Economic, Statistical and Time Clock Evidence in Wage and
Hour and Employment Lawsuits”, Houston, Texas, October 21, 2010

Dallas Bar Association’s Friday Clinic, “Valuing Economic Damages in Injury, Wrongful Death
and Employment Cases”, Dallas, Texas, September 10, 2010

American Association of Justice Annual Convention, “Evaluating Damages for the
Incarcerated”, Vancouver, Canada, July 2010

Academy of Economics and Finance, 37th Annual Meetings, “Valuing Employee Stock Options
in a Breach of Contract Case”, Houston, Texas, February 2010

American Economic Association Meetings, “Valuing Employee Stock Options in a Breach of
Contract Case”, Atlanta, Georgia, January 2010

Capital Area Paralegal Association CLE, “Valuing Economic Damages in Injury, Wrongful
Death and Employment Cases”, Austin, Texas, October 28, 2009

UT CLE, The 15th Annual Labor and Employment Law Conference, Austin, Texas, May 29 ­
30, 2008

NAACP 71st Texas Annual meeting, “Police Use of Force and Racial Profiling Panel
Discussion”, McAllen, Texas, October 12, 2007

Western Economic Association International, Chairperson of Employment Discrimination and
Wage and Hour Analysis Sessions, Seattle, Washington, June 29 – July 1, 2007

UT School of Law 14th Annual Employment Law CLE, Presented with Stephanie Botello,
“Calculating, Proving, and Mitigating Damages Involving Re­employment”, Austin, Texas, May
17, 2007

Iowa Economic Alumni Workshop, Tippie College of Business, “How Long do Mexican
Migrants Work in the U.S.?”, Iowa City, Iowa, April 21, 2007

Trialsmith CLE webinar series, “Calculating Economic Damages in Injury and Death Cases”,
February 8, 2007



2/28/17                   EmployStats ­ Dwight Steward, Ph.D.                            2
  Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 50 of 55




American Economic Association Annual Meeting, Session Chairperson, “Economic Issues in
Estimating Damages in Commercial and Personal Injury Cases”, Chicago, Illinois, January 6,
2007

MADD National Diversity Forum II, speaker for “Profiling to Behavior” a moderated panel
discussion, Dallas, Texas, May 16 – 18, 2006

Academy of Economics and Finance Meeting, “Valuing Employee Stock Option Grants in
Litigation”, Houston, Texas, February 10, 2006
American Economic Association Annual Meeting, “Estimating the Work Life Expectancy of
Undocumented Mexican Migrant Workers”, Boston, Massachusetts, January 2006

DRI 2005 Annual Meeting, speaker for employment law “Lies, Damn Lies, and Employment
Statistics”, Chicago, Illinois, October 21, 2005

Labor and Employment Roundtable, sponsored by Texas Lawyer, August 31, 2005

Austin Business District Roundtable, ‘Economic Roundtable on the Future of the Austin and
Texas Economy”, July, 2005

Iowa Alumni Workshop, Department of Economics, Tippie College of Business: “Economics
and Economists in the U.S. Legal System: A View from the Trenches”, University of Iowa,
April, 2005

Police Executive Research Forum: “Data Analysis Guidelines for Poststop Analyses”, Las Vegas
and Kansas City; 2004

Texas State Capitol Media Press Conference – Study Release, “An Examination of Consent
Searches and Contraband Hit Rates at Texas Traffic Stops”, Austin, Texas, 2005

Police Executive Research Forum, Racial Profiling Meeting: Denominator Conference, “Use of
Census Data to Measure Racial Disparities in Traffic Stops”, Las Vegas, Nevada, 2004

Austin City Council Meeting, West University Area Rezoning, “Rezoning Austin’s West
Campus, A Unique Opportunity for Smart Growth”, Austin, Texas, 2004

African­American Economic Legislative Forum, Hosted by Representative Senfronia Thompson,
Roundtable Speaker, Texas State Capitol, Austin, Texas, 2004

North Texas Police Racial Profiling Conference, The University of Texas at Arlington, Center for
Mexican American Studies, “The 2002 Racial Profiling Data Revisited: A Look to the Future”,
Arlington, Texas 2004




2/28/17                    EmployStats ­ Dwight Steward, Ph.D.                                3
  Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 51 of 55




NAACP and LULAC Police ­ Community Town Hall Meeting, “A Look at Police Racial

Profiling Statistics in Fort Worth, Fort Worth, Texas, 2004

NAACP and LULAC Police ­ Community Town Hall Meeting, “A Look at Police Racial
Profiling Statistics in Beaumont, Beaumont, Texas, 2004

NAACP and LULAC Police ­ Community Town Hall Meeting, “A Look at Police Racial
Profiling Statistics in Houston, Houston, Texas, 2004

Texas State Capitol, Senator Royce West Legislative Roundtable of Police Racial Profiling Data
Collection and SB 1074, Roundtable Speaker, Austin, Texas, 2004

Police ­ Community Relation Forum, “A Preliminary Look at Racial Profiling in Texas and the
Huntsville Area”, Huntsville, Texas, 2003

Economic Issues in the African­American Forum, “The Roots of African­American Economic
Progress”, Radio Program, KAZI, Austin, Texas 2003

Texas State Bar Advanced Employment Law CLE Seminar, “Lies, Damn Lies, and Statistics”,
Houston, Texas, 2003

Haynes and Boone, LLP, “Use and [Misuse] of Economics in Economic Damage Calculations”,
Austin, Texas, 2002

Texas Police Chief Forum on Racial Profiling, “Using Search Data and Stop Data to Measure
Racial Profiling”, University of Texas at Austin, Austin, Texas, 2002

Texas State Capitol Press Conference ­ Study Release, “Selecting Racially Balanced Texas
Juries”, Austin, Texas, 2003

Texas State Capitol, Press Conference­Study Release, “Cost savings and Efficiency in the Texas
State Criminal Justice System”, Austin, Texas, 2003

PowerCenter, “Drug treatment programs and Cost Savings in Texas”, Houston, Texas, 2003

Texas State Senate Chambers, “Statistical Analysis of Police Racial Profiling Data”, Austin,
Texas 2001

This Week with Senator West, Television show, Roundtable Discussion, Topic: “Detecting Racial
Profiling”, Austin, Texas 2001

Texas State Capitol, Media Press Conference, “Release of NAACP Police Racial Profiling
Study”, Austin, Texas, 2000



2/28/17                     EmployStats ­ Dwight Steward, Ph.D.                             4
  Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 52 of 55




College of Business Administration, Sam Houston State University, “Lending Discrimination”,
Huntsville, Texas 1998

Federal Reserve Bank of Chicago; Moderator, “Detecting Lending Discrimination in Credit
Markets”, Chicago, Illinois, 1997

Federal Reserve Board, “Bank Mergers and Managerial Efficiency”, Washington D.C, 1995




2/28/17                   EmployStats ­ Dwight Steward, Ph.D.                            5
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 53 of 55


        PUBLIC TECHNICAL REPORTS, PUBLICATIONS AND WORKING PAPERS

“Statistical Analysis of Employment Data in Discrimination Lawsuits and EEO Audits: A statistical
guide for attorneys, human resource professionals and EEO compliance personnel”, Econometrics
Publishing, February 2010

“Back Pay and Front Pay Calculations in Employment Termination Cases: Accounting for
re­employment and mitigation efforts” (Joint with Stephanie Botello, Ph.D.), 2008, available at Social
Science Research Network

“Economic Damages Primer for Attorneys: The building blocks for valuing economic damages in
personal injury, wrongful death, medical malpractice, and products liability cases”, (Joint with Charles
Mahla, Ph.D., Michael Sadler, Ph.D., Chad Shirley, Ph.D., Doug Berg, Ph.D., et al.), Econ One
Research, Inc., September 2007

"How Long do Mexican Migrants Work in the U.S.?" (Joint with Amy Raub and Jeannie Elliott),
Journal of Forensic Economics, Volume XIX No. 2

“Evaluating the Statistical and Economic Significance of Statistical Evidence in Employment
Discrimination Cases, Expert Evidence Report”, The Bureau of National Affairs, Inc., Vol. 5, No. 5; p.
117­119; March 7, 2005 and March 23, 2005

“Racial Differences in Interest Rates”, Midwestern Business and Economic Review, p. 9 – 24, Number
34, Fall 2004

“Lies, Damn Lies, and Statistics: A View from a Statistical Expert”, Texas State Bar Advanced
Employment Law CLE Chapter 13.1, 2003

“Evaluating Statistical Evidence in Employment Discrimination Cases”, Expert Evidence Report,
Bureau of National Affairs, p. 117­119.

“An Examination of Consent Searches and Contraband Hit Rates at Texas Traffic Stops”, (Co­Authored)
Technical Report Prepared for NAACP, LULAC, and Texas Criminal Justice Reform Coalition 2005

“Racial Profiling: Texas Traffic Stops and Searches; A first look at the nation’s most comprehensive
racial profiling dataset”, (Co­Authored) Technical Report Prepared for NAACP, LULAC, and Texas
Criminal Justice Reform Coalition, 2004

“Re­Zoning Austin’s West Campus: A Unique Opportunity for Smart Growth”, Technical Report
Prepared for the University Area Partners, 2004

“Drug Treatment Programs and Cost Savings in the Texas State Criminal Justice System”, Technical
Report Prepared for Justice Policy Institute and NAACP Voter Fund, 2003

“A Statistical Methodology to Help Courts Select Racially Balanced Texas Juries”, Technical Report
Prepared for the NAACP, 2003

“A5/2/2012Re­examination of Police Racial Profiling Using the Becker Model of Discrimination”,
co­authors Doug Berg and John Maroney, Working paper, 2002
      Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 54 of 55




“A Fixed­Effects Discrete Choice Model of Racial Profiling in Police Vehicle Searches”, Working
Paper, 2002

“A Preliminary Examination of Racial Profiling in Texas: A look at Police Search Rates in Texas”,
(Co­Authored), Technical Report Prepared for the NAACP, 2000

“A Note: Bootstrap Standard Errors and Confidence Intervals for Weak Axiom of Cost Minimization
(WACM) Based Managerial Efficiency Estimates”, Published Applied Economics Letters V.2., 1998

“Bank Mergers and Cost Efficiency”, Ph.D. Dissertation, University of Iowa, 1995

“Racial Differences in Interest Rates: A Cluster Analysis Approach”, Co­authors Doug Berg and Donald
Bumpass (SHSU) (2002), Paper accepted for presentation at Economics and Finance Association,
February 2003 meeting in Savannah, Georgia.




10/17/16             Papers and Writings ­ Dwight Steward, Ph.D.                           2
Case 4:17-cv-00624 Document 194-8 Filed on 02/26/19 in TXSD Page 55 of 55




            Employment | Wage and Hour | Economic Damages




                                     Fee Schedule
Personnel                                                    Hourly Rate

D. Steward                                                      $595
Economists (Ph.D. level)                                     $275 - $325
Senior Analysts (experienced BA and MA/MS level)                $250
Analysts                                                        $195
Clerical and General Research Assistance                      $50 - $75




                                 www.employstats.com

                                 Eﬀective November 7, 2017
